DETAILED ACTION
In application filed on 06/06/2019, Claims 1-14 and 16-20 are pending. Claims 11-14 and 16-19 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang et al. ("A highly selective fluorescent probe for the detection of hypochlorous acid in tap water and living cells." Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 203 (2018): 415-420, June 3, 2018), in view of Silvery (US20120216605A1) in further view of Engelhardt et al. ("Chlorination, Chloramination and Chlorine Measurement, Hach® 2015), in further of view of Kurani et al. (US01015068081).
Regarding Claim 11, Wang teaches a measurement device for measuring free chlorine (Abstract) in a solution, comprising:
prepare a thiocarbamate-based indicator (Page 417, Conclusions; Introduction ‘synthesized a turn-on fluorescent probe dimethylthiocarbamic acid O-(4-methyl-2-oxo-2H-chromen-7-yl) ester (DAME)’);
introduce the thiocarbamate-based indicator to a solution, wherein the solution contains an amount of free chlorine and the introducing causes a change in fluorescence of the solution (Section 3.6. Fig.5), wherein the solution (Section 3.6. Fig.5), comprises a monochloramine interfering species;
titrating the solution to a pre-determined pH (Wang teaches a plot showing the effect of pH values on the fluorescent intensity of the thiocarbamate -based probe for HCIO at pH values: 2.0, 3.0, 4.0, 5.0, 6.0, 7.0, 8.0, 9.0, 10.0, to demonstrating that the probe can work well under physiological conditions. See Figure S6, Section 3.3); and
measure the amount of free chlorine in the solution by measuring a change in intensity of the fluorescence (Page 417, Section3.4, Fig. 2b), wherein the measurement device provides for an output  of free chlorine based upon a fluorescence curve generated for a condition affecting the change in intensity of the fluorescence of the solution (Page 417, Section3.4, Fig. 2b; Fig. 5, ‘as shown’), Wang teaches the fluorescence signal was linear related to the concentrations of HCIO in the range of 5.0-50.0 μM solutions (Page 417, Section 3.4 and Figure 2b; ‘the exemplary teachings of Wang convert 5.0-50.0 μM to 0.2625-2.625 ppm of HClO in aqueous solution’, where 1 mg/L = 1 parts per million (ppm) for dilute aqueous solutions). Wang further teaches (Fig. 5, ‘the detection of HCLO in tap water with respect to the different concentrations of HClO standards) 
Wang does not teach that the solution comprises a monochloramine interfering species; “ 
Silveri teaches a solution which includes monochloramine interfering species” (see Para 0012, ‘interference of chloramines in drinking water. Chloramine (monochloramine) is …; and also see Para 0016, Para 0018, Para 0020, 0022-0023)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate “monochloramine interfering species” as taught by Silveri, motivated by the reason of interference of chloramines in drinking water in sensors for the detection of free chorine where there is a displacement of free chlorine in municipal water by monochloramine (Silveri Para 0016, 0018). Doing so elaborates on the issue of monochloramine interference in the use of sensors for the detection of free chlorine in water. 
Wang in view of Silvery does not teach “hypochlorous acid as free chlorine”, 
Engelhardt teaches “hypochlorous acid as free chlorine (Page 7, Overview of Chlorine Chemistry in Water Treatment; Figure 2; Page 7, Subscript 1)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang and Silvery  to incorporate the reference of hypochlorous acid as free chlorine, as taught by Engelhardt, motivated by the need to specify that at given set of conditions, many different chlorine species may be present in water simultaneously (Engelhardt, Page 7,
Overview of Chlorine Chemistry in Water Treatment; Figure 2).

The combination of Wang, Silvery and Engelhardt does not teach “processor” and “memory storing instructions executable by the processor”.
In the analogous art of a water monitoring device that monitors free chlorine levels and maintains swimming pool chemistry, Kurani teaches a “processor” (Col. 2, line2; Col. 6, line 48; Col. 5, lines 64, 66; Col. 10, lines 10-40) and “memory storing instructions executable by the processor (Col. 30, lines 38- 43; Col. 10, lines 9-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wang, Silvery and Engelhardtto incorporate a processor and a memory storing instructions executable by the processor to carry out instructions, as taught by Kurani, in order to provide an automate process as is well known in the art. Doing so allows to the device to perform automatic readings as a water monitoring device. 

Regarding Claim 12, the combination of Wang, Silvery, Engelhardt and Kurani teaches device of claim 11, wherein the thiocarbamate-based indicator comprises a methylumbelliferone derivative (Page 416, Scheme1, Section, 2.3, Conclusions of Wang). 

Regarding Claim 13, the combination of Wang, Silvery, Engelhardt and Kurani teaches the device of claim 11, wherein the thiocarbamate-based indicator comprises a coumarin based fluorophore (Abstract, Introduction, Section 3.1 and 3.4 of Wang).

Regarding Claim 14, the combination of Wang, Silvery, Engelhardt and Kurani teaches the device of claim 11, wherein the solution comprises a water sample (see Abstract, Introduction, Conclusions of Wang).

Regarding claim 16, the combination of Wang, Silvery, Engelhardt and Kurani teaches "wherein the solution comprises a hypochlorous acid (see Title, Abstract, Sections 3.2-3.6, Figure 1, Conclusion of Wang).

Regarding Claim 17, the combination of Wang, Silvery, Engelhardt and Kurani teaches the device of claim 11, wherein the amount of free chlorine comprises an amount less than 7 ppm (see Page 417, Section3.4, Fig. 2b of Wang). In addition, Wang teaches the fluorescence signal was linear related to the concentrations of HCIO in the range of 5.0-50.0 μM solutions (Page 417, Section 3.4 and Figure 2b; ‘the exemplary teachings of Wang convert 5.0-50.0 μM to 0.2625-2.625 ppm of HClO in aqueous solution’, where 1 mg/L = 1 parts per million (ppm) for dilute aqueous solutions is well known in the art).

Regarding claim 18, the combination of Wang, Silvery, Engelhardt and Kurani teaches the device of claim 11, wherein the measuring further comprises titrating a pH of the solution to substantially around a pH of 8. Wang teaches a plot showing the effect of pH values on the fluorescent intensity of the thiocarbamate -based probe for HCIO at pH values: 2.0, 3.0, 4.0, 5.0, 6.0, 7.0, 8.0, 9.0, 10.0, to demonstrating that the probe can work well under physiological conditions. (Figure S6, Section 3.3 of Wang). 

Regarding Claim 19, the combination of Wang, Silvery, Engelhardt and Kurani teaches the device of claim 11, wherein the fluorescence intensity is correlated to a concentration of the free chlorine in the solution (see Figure 2b, Section 3.4 of  Wang); ‘the corresponding linear relationship between fluorescence emission intensity at 453 nm and HCIO concentrations with probe DAME)

Response to Arguments
Applicant's arguments filed on 12/07/2021, with respect to the 35 U.S.C. §103 rejections on claims 11-14 and 16-19 have been fully considered but they are not persuasive.
Applicant argues: 
(Specifically, Applicant respectfully submits that Wang discloses "(a) tum-on fluorescent probe (DAME) for sensing hypochlorous acid (HClO) with excellent selectivity was presented. The fluorescent probe was composed of coumarin derivative as the fluorophore and dimethylcarbamothioic chloride group with a sulfide moiety as modulator." Wang at Abstract. More specifically, Wang states "dipped the paper strips into 1 x 10-5M probe DAME solution. Alter dried naturally, the prepared test paper were selectively detecting different concentrations of HClO under radiate with UV Lamp (365 nm). As shown in Fig. 5, different concentrations of HClO ... were dipped on the paper strips and correspondingly the fluorescence color changes of the paper strips grew stronger blue under UV lamp (365 nm) by naked eyes." Wang at 3.6 and FIG. 5. Wang also states "(t)he fluorescence signal was linear related to the concentrations of HClO in the range of 5.0 - 50.0 μM." Wang at 3.4 and FIG. 2b. Wang discloses "(a) turn-on fluorescent probe DAME for HClO was developed based on thiocarbamate derivatives by one-step reaction that features a notable response, high selectivity for HClO over other relevant species." Wang at Conclusions. In other words, Wang discloses a system to detect HClO in a range of 5.0 - 50.0 μM. Applicant respectfully submits that such a system in Wang is readily distinguishable from the instant disclosed method, specifically, “... measure the amount of free chlorine in the solution by measuring a change in intensity of the fluorescence ... “Claim 1 (as previously presented). Accordingly, Applicant respectfully submits that claims as previously presented are not taught by Wang)

Applicant’s arguments with respect to Claims 11-14, 16-19 has been considered and Examiner respectfully disagrees.
Examiner submits that the term “hypochlorous acid” is well-known to one of ordinary skill in the art as free chlorine. The incorporation of Engelhardt into Wang provides clarification on how different chlorine species may be present in water simultaneously at given set on conditions. Consequently, Examiner maintains that Wang measures the amount of free chlorine in the solution by measuring a change in intensity of the fluorescence, as stated in the rejection of Claim 11. 

Applicant argues: 
(Specifically, Applicant respectfully submits that Silveri discloses "(a) sensor system that measures at least one parameter of water includes an electronics subsystem and includes a sensor housing electrically and mechanically coupled to the electronics subsystem… In other words, Silveri teaches an amperometric method distinct from that of the present disclosure, specifically Silveri does not use an indicator for measurement. Additionally, Silveri teaches the problems associated with measuring characteristics in the presence of interfering species)
Applicant’s arguments with respect to Claims 11-14, 16-19 has been considered and Examiner respectfully disagrees.
 
Examiner submits that the Silvery identifies the interference of chloramines in drinking water are known issue with sensor chlorine sensors in the art, as chloramine (monochloramine) is a disinfectant used to treat drinking water which is commonly formed when  ammonia is added to chlorine to treat drinking water ( Para 0016). Therefore, it would have been obvious to the one of ordinary skill in the art designing Applicant’s invention to have fabricate a robust system that will function optimally in the presence of monochloramine interfering species, which is commonly present in disinfected public water sources. Thus, Examiner relies on Silvery to cure the deficiency of Wang regarding the interference of chloramines in the detection of free chlorine in water, with known sensors. 
Examiner suggests to Applicant to provide additional functions or steps in the method of the Applicants Claim limitations that will distinguish the Applicants invention from that of the combination of Wang, Silvery Engelhardt and Kurani

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797   


/JENNIFER WECKER/Primary Examiner, Art Unit 1797